DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, lines 1-4 , filed 01/31/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully re-considered and are persuasive. Examiner’s attention was re-drawn to the emphasis Applicant continued to add to the 4 elements that must be present in the claim.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claim1-8 allowed.
The following is an examiner’s statement of reasons for allowance: prior art devices such as Amit, Regev WO2016/035068 A2 have a first wing and a second wing spaced apart with an actuator assembly, and Wu, Jianwe WO 2016004852 A1 teaches a servo motor with connecting linkages, do not teach a 4-bar linkage device/system/arrangement connected to two wings.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642